Case 1:19-mj-02251-JMC Document1 Filed 07/05/19 Page 1 of 1

FO

AOSE (ey. EEL) Criminal Complaint
UNITED STATES DISTRICT COURT
for the
District of Maryland

United States of America
Woo

Case No. 1$ - 229 I JMC

Darryl Albert Varnum

 

Defendant(s)

CRIMINAL COMPLAINT

I, the‘compiainant in this case, state-that the following: is true to the best.of my knowledge-and belief.
On or about the date(s) of June 26, 2079 (in the county oF Carroll in the

__..... Distriet of Maryland , the defendant(s) violated:

_ Code Section : Offense Description
18 U.S.C. §415(a)(1(A) Threatening An ovis

 

This criminal domplaint is based on these facts: éy
Seé attached Affidavit

wf Continued on the attached sheet. CL

Comphiinant : is signature

Sean Wilson, Special Agent U.S. Capital Police

Printed naine ane title

 

  

Siworn to before me and signed in my presence. |

   

Bate:

 

- q_ ! L Prdge's signature

City and state: Baltimore, Maryland 3 J.Mark Coulson, U.S. Magistrate Judge

/ Printed name und tite

 

 
